DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claim 7 and cancellation of claim 8.
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6
The cited prior art fails to disclose or suggest “(d) a step of supplying a gas containing a group-III material and a nitrogen source and performing growth to close openings of said holes thereby forming (i) cavities within said first optical guide layer and (ii) recessed portions on an upper surface of said first optical guide layer, wherein said recessed portions are formed above said cavities and have facets of a predetermined plane direction” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see first and second paragraphs on page 11 of 06/15/21 Remarks). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-6 are also allowable as they directly depend on claim 1.
Claims 7, 9, and 10
The cited prior art fails to disclose or suggest “wherein a surface of said first optical guide laver in contact with the active laver is a {0001} plane, and a plane of said 
Claims 11 and 12
The cited prior art fails to disclose or suggest “wherein at least one of side surfaces of said cavities is a {10-10} facet” in combination with the rest of the limitations as recited in claim 11 based on the Applicant’s arguments (last paragraph on page 13 of 06/15/21 Remarks). Therefore, claim 11 is allowable over the cited prior art and dependent claim 12 is also allowable as it directly depends on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828